HASTIE, Circuit Judge
(dissenting).
As the majority candidly concede, mandamus is being used here to secure interlocutory review of the merits of a decision* as distinguished from the correction of any abuse of authority or other grossly improper conduct by a judge. More specifically, we have been asked to find, and the majority do find, error in the respondent’s order denying a request that he disqualify himself from sitting any longer in certain pending litigation.
It is to be emphasized at the outset that the “error” found by this court is no arbitrary or scandalous disregard of any plain duty to withdraw from the case in question. Indeed, no one contends that any such misconduct is involved here. The court does not even decide, as the petitioners have urged it to do, that the respondent has incorrectly interpreted the provision of section 455 of the Judicial Code which requires a judge to disqualify himself in any case “in which he * * * has been of counsel”.1 The court decides merely that the respondent erred in not recusing himself because by stepping aside he would have avoided even any possible appearance of partiality which may have been *816created by his communication with defense counsel while those lawyers were representing him in opposing another petition for mandamus filed against him by the present petitioners in the earlier course of this litigation.
Thus, since the majority do not decide that the respondent’s failure to disqualify himself violates any statute or rule of common law, this court must be deciding that the respondent’s exercise of discretion, which led him to a considered decision as to the wisdom and desirability of his continuing to hear a law suit, must be overruled in deference to our appellate judgment that it would have been wiser and would have looked better for the respondent to have reached a contrary conclusion.
Even if this were a duly perfected interlocutory appeal, I would consider it unwise and undesirable thus to overrule a district judge’s rational exercise of discretion concerning his own continuation in a case. But this is not an interlocutory appeal. It is a petition for mandamus used as a substitute for an appeal. And, until this case, I had heretofore thought it clear that mandamus could not thus be substituted for an appeal.
Properly used, mandamus against a judge is essentially different from appeal from his decision. The differences are both formal and functional. In form mandamus is a distinct ancillary proceeding against the judge himself. Its essential role is to correct improper conduct and failure to be guided by limitations on judicial power. Occasional uses of mandamus against a judge which do not respect these limited functions of the writ are, in my view, misuses of the writ. They are anomalous and do not justify new anomalies. The Supreme Court has recently reminded us, not for the first time, that “ [extraordinary writs are ‘reserved for really extraordinary causes,’ Ex parte Fahey, 332 U.S. 258, 260 [67 S.Ct. 1558, 91 L.Ed. 2041] (1947), and then only ‘to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.’ Roche v. Evaporated Milk Assn., 319 U. S. 21, 26 [63 S.Ct. 938, 87 L.Ed. 1185] (1943).” Platt v. Minnesota Mining & Mfg. Co., 1964, 376 U.S. 240, 245, 84 S.Ct. 769, 772, 11 L.Ed.2d 674.
My confidence that this is no proper case for mandamus is increased by the fact that the majority opinion recognizes that such a proceeding as this is “in effect an interlocutory review of the intrinsic merits of a judicial act”, though called “mandamus”. The new procedure proposed for cases of this sort, with the trial judge treated as merely a “nominal” party and the original litigants contesting the merits of a disputed decision in a reviewing court, is itself a mechanics of appellate review as contrasted with the characteristic mode of mandamus. Moreover, it is proposed that a proceeding like this shall serve only as a judicially devised expedient of last resort for parties who have tried unsuccessfully to obtain appellate review under the procedure provided by Congress in the Interlocutory Appeals Act, 28 U.S.C. § 1292(b), to define and limit our power to grant interlocutory appeals. In these circumstances, I fear we shall be more vulnerable to the charge of refusing to respect the statutory limits of our own power to review than the present respondent is to any charge of exceeding his authority by continuing to preside over this case below.
I would dismiss the present petition and permit the principal litigation, already inordinately delayed by years of preliminary disputation over where it shall be tried and by whom, to proceed, hopefully, at an accelerated pace. I interpose no objection to the revised procedure for cases of this kind as announced in the opinion of the court, because that procedure seems unobjectionable for appellate practice and in my view such cases as this present unwarranted appeals rather than true original actions of mandamus.
I am authorized to state that Judge STALEY joins in this dissent.

. Certainly, it would require a dubious and far fetched construction of the phrase “of counsel” to make it cover the situation of a judge who, after being ordered to answer a petition for mandamus, discusses his answer with attorneys who have undertaken to represent him. He is certainly not acting “of counsel” for any other party to the litigation. Apparently, the concept is that in conferring with his lawyers he is “of counsel” for himself, a sort of lawyers’ lawyer-client. I would not expect so unlikely an interpretation of section 455 even to occur to a judge seeking conscientiously to be guided by that section. And certainly the failure of a judge to reason so oddly is no proper occasion for coercing him' by an extraordinary writ designed to redress narrowly limited categories of exceptional wrongs and plainly improper conduct.